                             STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN
                              MILWAUKEE DIVISION

LAW TANNING CO., LLC

            Plaintiff,
                                          Case No. 2:17-cv-01703-LA
v                                         Hon. Lynn Adelman

WESTFIELD INSURANCE             COMPANY
AND RANDY DRAEGER,

            Defendants.



WESTFIELD INSURANCE COMPANY,

           Counter-Plaintiff,

V

LAW TANNING CO., LLC,

           Counter-Defendant
                                                                                /

CHRISTOPHER T. HALE (SBN #1016363)        GLEN HOWARD PICKOVER
HALE LAMMIMAN GROUP, LTD.                 (SBW # 1074191)
Counsel of Plaintiff                      GREGORY AND MEYER, P.C.
788 N. Jefferson St., Suite 700           Attorney for Defendant Westfield
Milwaukee, Wisconsin 53202                340 E. Big Beaver Road, Ste. 520
(414) 278-8000 / (414) 278-9100 - Fax     Troy, MI 48083
chale@hlgltd.com                          (248) 689-3920/(248) 689-4560 – Fax
                                          gpickover@gregorylaw.com


                                                                                /


              STIPULATION FOR DISMISSAL WITH PREJUDICE




       Case 2:17-cv-01703-LA Filed 06/12/19 Page 1 of 2 Document 46
       IT IS HEREBY STIPULATED by and between the parties that all claims, counter claims

and causes of action arising out of the litigation currently pending before this Court by and between

Law Tanning Co., LLC and Westfield Insurance Company be dismissed with prejudice and

without costs or fees awarded to either party.


    s/CHRISTOPHER T. HALE w/Consent                       s/ GLEN HOWARD PICKOVER
    CHRISTOPHER T. HALE (SBN #1016363)                    GLEN HOWARD PICKOVER
    HALE LAMMIMAN GROUP, LTD.                             GREGORY AND MEYER, P.C.
    Counsel of Plaintiff                                  Attorneys for Defendant Westfield
    788 N. Jefferson St., Suite 700                       340 E. Big Beaver, Ste. 520
    Milwaukee, Wisconsin 53202                            Troy, MI 48083
    (414) 278-8000 / (414) 278-9100 - Fax                 (248) 689-3920
    chale@hlgltd.com                                      (SBW # 1074191)
                                                          gpickover@gregorylaw.com


Dated: June 12, 2019




                                                 2

           Case 2:17-cv-01703-LA Filed 06/12/19 Page 2 of 2 Document 46
